ACCEPTED
                                                                                                       03-13-00605-CV
                                                                                                               3910091
                    LAW OFFICE OF MICHAEL J. SMITH, PLLC                                     THIRD COURT OF APPEALS
                                                                                                        AUSTIN, TEXAS
                          13163 Humphrey Drive, Austin, Texas 78729                              1/27/2015 10:25:29 AM
                                                                                                      JEFFREY D. KYLE
                                                                                                                 CLERK
       January 27, 2015

       Jeffrey D. Kyle, Clerk of the Court            Craig T. Enoch
       Third Court of Appeals                         Melissa Lorber               FILED IN
                                                                            3rd COURT OF APPEALS
       PO Box 12547                                   Enoch Kever PLLC           AUSTIN, TEXAS
       Austin, Texas 78711                            600 Congress Avenue, Suite 2800
                                                                            1/27/2015 10:25:29 AM
                                                      Austin, Texas 78701       JEFFREY D. KYLE
                                                                                     Clerk
       RE:     Case No. 03-13-00605-CV; Kenneth G. Martin and Karken Corporation v. Barry
               Beitler; Bab8, L.L.C.; Living Architecture and Construction Management, Inc.;
               and Marley Porter

       Dear Mr. Kyle:

              Please be advised that all Appellees will participate in the oral argument of
       the above referenced case scheduled for Wednesday, January 28, 2015 at 9:30 AM
       by and through their attorney of record, Michael J. Smith.

                                                      Sincerely,



                                                      Michael J. Smith
                                                      Attorney for Appellees




PH. 512.203.3176                             mjsmithjd@gmail.com               Fax: 512.692.3702